Citation Nr: 0508781	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
October 22, 2002.

4.  Entitlement to an initial evaluation in excess of 70 
percent from October 22, 2002, for service-connected PTSD.  

5.  Entitlement to an effective date prior to December 12, 
2000, for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active military service from 
December 1963 to 1965, including service in Vietnam, where he 
earned a Combat Infantryman Badge.   This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

By a rating decision issued in November 1998, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation for that disability.  In October 1999, the veteran 
timely disagreed with the assigned initial evaluation, and, 
following issuance of a statement of the case (SOC) in late 
November 1999, the veteran's timely substantive appeal was 
received in early January 2000.  By a rating decision issued 
in July 2003, the RO increased the initial evaluation 
assigned for PTSD to 70 percent, effective October 22, 2002.  
As a 70 percent evaluation is not the maximum schedular 
evaluation available for PTSD, the veteran's claim for an 
increased initial evaluation remains in contention.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

By a notice of disagreement dated in July 2003 and received 
in August 2003, the veteran sought an earlier effective date 
for the assignment of a 70 percent evaluation for PTSD.  The 
RO issued an SOC addressing the claim for an effective date 
prior to October 22, 2002 for an initial 70 percent 
evaluation for PTSD in January 2004.  In June 2004, the RO 
issued a SSOC addressing that issue, as well as the claim for 
an initial evaluation in excess of 30 percent for PTSD.  This 
claim flows from issues for which the veteran submitted 
timely substantive appeals, and is before the Board for 
appellate review.

By a rating decision issued in November 1999, the RO, in 
essence, reopened claims of entitlement to service connection 
for hearing loss and tinnitus, and denied those claims on the 
merits.  In February 2000, the veteran disagreed with those 
denials.  Following the RO's confirmation of the denials in 
March 2000, the veteran submitted another notice of 
disagreement, and a SOC was issued in May 2000.  The 
veteran's timely substantive appeal was received in June 
2000.  

A personal hearing was conducted in July 2000 at the RO.  The 
veteran's testimony at that hearing was accepted as including 
a claim for TDIU.  By a rating decision issued in July 2003, 
the RO granted that claim, and assigned an effective date of 
December 12, 2000, for the award of TDIU.  In August 2003, 
the veteran disagreed with the effective date assigned for 
the award of TDIU.  The RO issued an SOC addressing this 
issue in January 2004.  The veteran submitted a statement 
accepted in lieu of a timely substantive appeal in April 
2004.  This issue is before the Board for appellate review.

During the pendency of the claims on appeal, the veteran 
sought service connection for diabetes mellitus and for 
impotence, peripheral neuropathy, and retinopathy secondary 
to diabetes.  Service connection for diabetes mellitus and 
for impotence was granted, and service connection for 
peripheral neuropathy and retinopathy was denied, by a rating 
decision issued in February 2002.  The veteran did not 
disagree with any aspect of that rating decision.  Service 
connection was later granted for peripheral neuropathy by a 
rating decision issued in May 2003.  The veteran did not 
disagree with any aspect of those grants of service 
connection or with the denial of service connection for 
diabetic retinopathy.  These claims are not before the Board 
for appellate review.

By a claim submitted in November 2002, the veteran sought 
service connection for sleep apnea, a kidney disorder, nail 
abnormalities, and hypertension.  Service connection for 
onychomycosis, bilateral great toenails, was granted by a 
rating decision issued in May 2003, and service connection 
for sleep apnea, a kidney disorder, and hypertension was 
denied.  The veteran did not disagree with the denials of 
service connection for sleep apnea, a kidney disorder, or 
hypertension, and did not disagree with any aspect of the 
grant of service connection for onychomycosis.  No issue 
regarding these claims is before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  A November 1980 rating decision which denied claims of 
entitlement to service connection for hearing loss and 
tinnitus, in part, on the basis that there was no medical 
diagnosis of hearing loss or tinnitus, became final in the 
absence of timely disagreement or appeal.

3.  The reports of VA audiolgic examinations conducted in 
March 1999 and April 1999 which resulted in diagnoses of 
hearing loss and tinnitus bear directly and substantially 
upon the specific matters under consideration, are neither 
cumulative nor redundant, and must be considered in order to 
fairly decide the merits of these claims under currently-
applicable laws and regulations. 

4.  The preponderance of the medical evidence of record 
establishes that the veteran did not incur a current hearing 
loss during service or as a result of any incident of 
service.

5.  The preponderance of the medical evidence of record 
establishes that the veteran did not incur tinnitus during 
service or as a result of any incident of service.

6.  From 1998 to December 12, 2000, the veteran's PTSD was 
manifested primarily by mildly depressed mood and affect, 
with periods of more severe depression, subjective complaints 
of difficulty with concentration, flashbacks, disturbed 
sleep, fleeting thoughts of suicide without a plan, conflict 
with family members, social isolation, and generally adequate 
grades in his college classes.

7.  From December 13, 2000 to October 21, 2002, the veteran's 
PTSD was productive of occupational and social impairment, 
with deficiencies in most areas, including terminating 
college attendance for vocational rehabilitation purposes, 
increased difficulty coping with family problems, apparent 
increases in fluctuation of mood, with increased frequency of 
anxiety, anger, and tearfulness, and continued sleep 
disturbances, among other symptoms associated with his PTSD.

8.  No provider assigned a Global Assessment of Functioning 
(GAF) score below 60 in writing prior to October 2002.  

9.  The veteran's service-connected PTSD has not been 
manifested by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or significant memory impairment at any time during the 
pendency of this appeal.  

10.  Prior to December 12, 2000, the veteran continued as a 
full-time college student pursuing a vocational 
rehabilitation goal and earning satisfactory grades.  




CONCLUSIONS OF LAW

1.  New and material evidence having been received, the 
November 1980 rating decision which denied entitlement to 
service connection for hearing loss and tinnitus, which had 
become final, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004).

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309, 3.310 (2004).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310 (2004).

4.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to December 13, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2004).

5.  Resolving doubt in the veteran's favor, the criteria for 
an initial 50 percent evaluation, but no higher evaluation, 
for service-connected PTSD were met from December 13, 2000 
through October 21, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.125, 4.130, 
Diagnostic Code 9411 (2004). 

6.  The criteria for a schedular initial evaluation in excess 
of 70 percent from October 22, 2002 for service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.125, 4.130, 
Diagnostic Code 9411 (2004).

7.  The criteria for an award of TDIU due to service-
connected disabilities were not met prior to December 12, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has experienced decreased 
hearing and tinnitus chronically since service.  He contends 
that he is entitled to increased initial evaluations in 
excess of 30 and 70 percent for his PTSD and an award of TDIU 
effective in February 1998, when he first sought VA treatment 
for PTSD.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) In reply 
to: Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  Each of the 
claims on appeal was submitted prior to the enactment of the 
VCAA, but no final decision had been rendered at the time of 
enactment of the VCAA, so the VCAA is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The November 1998 rating decision advised the veteran of the 
criteria for an evaluation in excess of 30 percent for PTSD.  
A May 2000 SOC and a December 2000 supplemental statement of 
the case (SSOC) and advised the veteran of the status of the 
claims for service connection for hearing loss and tinnitus, 
and explained what evidence was unfavorable to the claims.  

By a letter issued in January 2002, the RO advised the 
veteran that Milwaukee VA Medical Center (VAMC) records from 
November 2001 to January 2002 had been obtained, and that 
Milwaukee VAMC records from August 1998 to November 2001 had 
previously been obtained.  By a statement received in March 
2002, the veteran submitted additional private clinical 
records, and listed all records of private treatment from 
November 2000 through November 2001.

By a letter issued in January 2003, the veteran was advised 
of the efforts VA would make to attempt to resolve his 
disagreement, and informed of the availability of the 
decision review officer process.  The veteran requested 
review by a Decision Review Officer  (DRO).  The June 2004 
SSOC was issued by a DRO.  The requested DRO review has been 
conducted.

By a letter issued in May 2003, the RO notified the veteran 
that development of his disagreement with the denials of 
service connection for hearing loss and for tinnitus and his 
disagreement with the evaluation initially assigned for PTSD 
was being conducted.  The letter provided the veteran with a 
lengthy list of the evidence received so far in his claim, 
and advised the veteran that VA would be responsible for 
obtaining VA clinical records and any records in the custody 
of a federal agency.  The veteran was advised that he should 
provide sufficient information about his records so that VA 
could assist him to obtain such records.  The RO advised the 
veteran that the Social Security Administration (SSA) was 
unable to locate its records for the veteran.

By a separate letter in May 2003, the RO advised the veteran 
that development of his claim for TDIU was being undertaken.  
This letter advised the veteran that he should submit or 
identify records from any private providers and provide 
certain information about his past employment, and advised 
the veteran as to what evidence had been received, what 
records VA would obtain, and advised the veteran of his 
responsibility to submit or identify records.

The July 2003 rating decision advised the veteran of the 
enactment of the VCAA and the general provisions of that act, 
including the primary duties of VA to a claimant.  The rating 
decision provided the complete text of the criteria for each 
evaluation level for PTSD, including the criteria for a 30 
percent evaluation, for a 50 percent evaluation, for a 70 
percent evaluation, and for a total schedular evaluation.  
The rating decision also provided the complete text of 38 
C.F.R. § 4.16 regarding total disability ratings.  

A supplemental statement of the case (SSOC) was issued in 
January 2004.  This SSOC advised the veteran of the 
provisions of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  Another SSOC, addressing the 
veteran's claims for service connection for hearing loss and 
for tinnitus, was issued in February 2004.

Another SSOC was issued in June 2004.  The June 2004 SSOC was 
issued by a DRO.  The June 2004 SSOC again advised the 
veteran of the provisions of 38 C.F.R. § 3.159, as revised to 
implement and incorporate the VCAA.  The RO specifically 
advised the veteran that 38 C.F.R. § 3.159 as revised 
required that VA notify the veteran of the evidence necessary 
to substantiate the claims and advised the veteran of the 
evidence he should identify or submit and what evidence VA 
would attempt to obtain on his behalf.  The June 2004 SSOC 
advised the veteran that a May 2003 letter had provided the 
veteran with such information in compliance with the VCAA.

In September 2004, the RO obtained the veteran's VA 
vocational rehabilitation file, which the veteran had 
indicated might be relevant to his claims.  The SSOC issued 
in September 2004 reflects that the RO reviewed this 
evidence.

A September 2004 SSOC advised the veteran of the provisions 
of 38 C.F.R. § 3.400, the regulation governing assignment of 
effective dates of awards of compensation.  This SSOC again 
advised the veteran of the enactment of the VCAA and of VA's 
duties to inform the veteran of the evidence needed to 
substantiate a claim and to inform the veteran as to what 
evidence he was responsible to provide and what evidence VA 
would assist him to obtain.  This SSOC also explained that, 
because the evaluations for PTSD followed an initial rating 
granting service connection, staged ratings were warranted in 
the case.  The veteran was also advised that VA had requested 
records from SSA but that SSA had destroyed the records.  

Finally, the veteran was advised in December 2004 that his 
appeal and records were being forwarded to the Board.  He was 
advised that he had 90 days, or until the Board issued a 
decision, to request a hearing or to send additional 
evidence.

The veteran testified at a personal hearing conducted in July 
2000.  The veteran has been afforded numerous VA examinations 
during the pendency of the claims on appeal.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the veteran 
was last advised of the complete text of 38 C.F.R. § 3.159, 
the Board is not precluded from completing appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the facts required 
to substantiate his claims.   

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the initial AOJ 
decision was made prior to enactment of the VCAA, but the 
veteran has since been provided with notice of the enactment 
of the VCAA and the provisions of that act. 

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claims at issue in this appeal.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence.  The content of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the service connection and effective date claims at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Law and regulations applicable to previously-denied claims 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  The veteran's claims for service connection for 
hearing loss and for tinnitus were denied in November 1980.  
The veteran did not appeal the denials of those claims, and 
the decision became final.

Even though the RO did not address, in its September 1999 
rating decision, whether there were any prior final denials 
of the claims for service connection for hearing loss or 
tinnitus, the record reflects that a November 1980 rating 
decision which denied those claims had become final.  
Therefore, the Board must consider independently whether new 
and material evidence has been submitted, regardless of the 
RO's failure to address this matter.

Although the veteran's claims for service connection for 
hearing loss and tinnitus were denied in November 1980, the 
veteran may reopen the claims, if he submits new and material 
evidence.  38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Since the claims at issue were submitted in 1998, the 
determination as to whether new and material evidence was 
submitted must be determined under the version of 38 C.F.R. 
§ 3.156 in effect prior to August 2001.  That version of the 
regulation does not identify the qualities evidence must have 
to be "so significant that it must be considered in order to 
fairly decide the merits of the claim."  The Court has stated 
that it is reasonable to require evidence submitted since the 
prior final denial to "contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the evidence of record at the time of the 
November 1980 denials of entitlement to service connection 
and for tinnitus consisted primarily of the service medical 
records, which were devoid of any complaint, diagnosis, or 
treatment of hearing loss or tinnitus, and a November 1980 VA 
examination, which was interpreted as showing essentially 
normal hearing.  No medical diagnosis of tinnitus was 
assigned.  

Following receipt of the veteran's May 1998 claims for 
service connection for hearing loss and for tinnitus, the 
veteran was afforded VA audiologic examination in March 1999 
and in April 1999.  The VA examiners assigned diagnoses of 
hearing loss and tinnitus.

Because the additional evidence obtained since the November 
1980 denial of the claims includes assignment of a current 
medical diagnosis of hearing loss and tinnitus, this evidence 
meets a key requirement for establishing service connection.  
Since there was no medical diagnosis of the claimed disorders 
at the time of the previous denial in 1980, the additional 
evidence is both new and material, and warrants reopening the 
claims.  

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed above, all duties to 
assist have been met, and the Board will proceed to discuss 
the reopened claims for service connection for hearing loss 
and for tinnitus on the merits. 

Law and regulations governing claims for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic disease of the 
nervous system, may be presumed to have been incurred during 
service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Claims for service connection for hearing loss and tinnitus

The VA examiner who conducted audiologic examination in March 
1999 noted that the veteran reported an incident of acoustic 
trauma to the right ear in service.  He denied exposure to 
high levels of noise after his service separation.  The 
examiner concluded that the veteran had asymmetric 
sensorineural hearing loss, appearing cochlear in nature, for 
both ears.  The examiner concluded that the veteran's hearing 
loss occurred after his period of service.  The examiner 
noted that there was no report of tinnitus in service, or for 
the years thereafter.  The examiner concluded that the 
veteran's tinnitus occurred after his period of service.

In contrast, the examiner who conducted VA examination in 
April 1999 concluded that it was at least as likely as not 
that the veteran's hearing loss and tinnitus were related to 
his military service.

The examiners who conducted VA examinations in August 2000 
and in October 2000 concluded that the veteran had a stable 
asymmetric sensorineural hearing loss.  The examiners opined 
that, since there was no hearing loss on discharge, as would 
have been expected if the veteran's hearing loss resulted 
from acoustic trauma in service, the veteran's hearing loss 
was not related to his service.  

The examiner who conducted the August 2000 VA examination 
stated that the only evidence that was presented was that 
hearing loss was noticed 15 years after service.  The 
examiner who conducted the October 2000 examination stated 
that the current findings were consistent with the type of 
hearing loss that would be seen following a sudden hearing 
loss at some time.  

The examiners who conducted the August 2000 and October 2000 
VA examinations both concluded that the veteran's tinnitus 
was not related to his service.

Analysis

There are four medical opinions of record that address the 
veteran's claims for service connection for hearing loss and 
tinnitus.  One of those opinions is favorable to the veteran; 
three medical opinions are unfavorable to the veteran.  The 
preponderance of the competent medical evidence is against 
the claims.  

Although the veteran's contentions that he experienced 
difficulty hearing and tinnitus since service are favorable 
to the claim, the veteran's lay statements are of lesser 
weight and evidentiary value than the medical opinions of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The veteran's lay statements, together with the favorable 
medical opinion, are outweighed by the three unfavorable 
medical opinions, and the preponderance of the evidence is 
against the claims for service connection for hearing loss 
and tinnitus.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claims must be denied.

Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's 1998 claim for 
service connection, 30 percent rating, the evaluation 
currently assigned for the veteran's service-connected 
psychiatric disability, is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent schedular evaluation, contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.

Factual background

VA outpatient records reflect that the veteran first sought 
VA treatment for depression in February 1998.  In March 1998 
and April 1998, he reported that he had been depressed for 
many years, but his depression got worse after reading a book 
about Vietnam which described a mission that the veteran had 
been involved in.  The veteran related that he tried to 
isolate himself, was not able to keep a job, was not feeling 
happy, had a poor relationship with his family, and was not 
sleeping well.  The examiner noted that the veteran had 
numerous physical problems.  The veteran was described as 
presenting a mildly discouraged mood and blunt affect, with 
problematic employment history.  He reported feeling angry 
with everyone, primarily his 17-year-old son.  The examiner 
assigned a diagnosis of dysthymia and assigned a GAF score of 
70.

VA outpatient treatment records dated in May 1998 and June 
1998 reflect continued, consistent assessments that the 
veteran presented with mildly depressed mood and affect.  The 
veteran reported thoughts of harming himself but stated he 
did not have the feelings at the time of the clinical visit, 
as those feelings "always pass."  Psychological testing 
conducted in June 1998 reflected severe depression, guilt 
feelings, difficulty making decisions, lack of interest in 
others, sleep difficulty, fatigue, decreased interest in sex, 
some suicidal ideations, anxiety, and dysthymia.  The 
examiner stated that the veteran's behavior was likely to be 
impulsive, dramatic, with labile and irritable affect and 
mood.  Diagnoses of major depression, dysthymic disorder, 
anxiety disorder, rule out PTSD, and personality disorder 
were the assigned diagnoses.  

July 1998 and August 1998 outpatient treatment notes reflect 
that the veteran continued with monthly treatment.  On VA 
examination conducted in September 1998, the veteran reported 
conflicts with his youngest son, with his wife, and with 
previous employers.  He described a supervisor who fired him 
in 1978 and he related that he still held a grudge against 
this boss.  He reported that he was angry all of the time and 
very unhappy, preferring to be by himself.  He described how 
his feelings and depression surfaced after reading a book 
about Vietnam and being interviewed for that book and 
remembering things that happened in Vietnam that he had 
previously repressed.  The veteran reported memory 
difficulties.  He did not exhibit speech disturbances and 
spoke in a relevant, logical, and fairly fluid manner.  His 
primary complaint was that of depression.  Secondarily, he 
exhibited signs of anxiety and tension.  The examiner 
assigned a diagnosis of PTSD and assigned a GAF score of 65.  
The examiner stated that the veteran overstated the 
functional impairment due to PTSD.
 
A January 1999 vocational rehabilitation counseling session 
reflects that the veteran, who was 58 years of age, indicated 
he wished to pursue a different career.  He had primarily 
been employed as a mechanical draftsman since his service 
discharge in December 1965.  However, because he did not have 
computer skills, he was laid off in 1990, and had not been 
employed as a draftsman since that time.  He had obtained 
employment through a temporary employment agency, and was 
also an Amway distributor, from which he reported marginal 
income.  He reported that a diabetic condition limited his 
ability to stand and walk for prolonged periods of time.

During the January 1999 vocational rehabilitation interview, 
the veteran stated that he was "antisocial."  He reported 
that it was difficult for him to establish interpersonal 
relationships.  The veteran reported that he had been meeting 
with a VA psychologist for therapeutic counseling weekly for 
the past ten months.  He was taking Doxepin and Zolpidem for 
depression and anxiety.  He reported conflict with his son 
and conflict with his wife.  He had a history of inability to 
get along with supervisors and employers on the job.  His 
longest employment was for eleven years at the Faulk 
Corporation where he did drafting.  The interviewer noted 
that the veteran was terminated in 1978 from a position where 
he did not get along with his boss, and he still had a grudge 
against that individual.

The veteran was approved for vocational rehabilitation 
training as a computer programmer.  He attended classes in 
fall 1999, and attained a 3.5 grade point average.  In spring 
2000, he reported some difficulties, including cataract 
surgery in February 2000 with resulting inflammation and 
pressure causing blurred vision in one eye.  His grades for 
that semester were not satisfactory.  

The veteran testified at a personal hearing conducted in June 
2000.  The veteran testified that he had personality 
conflicts with certain individuals he worked with, leading to 
frequent job changes.  He testified that he had difficulty 
with individuals in authority.  He testified that he was not 
working, although he did have an Amway distributorship that 
he pursued primarily to obtain the Amway products at a 
discount.  He reported continued conflict with his 21-year-
old son.  He noted that he would sometimes have depression 
lasting four weeks at a time.  He reported that he had not 
done well in school the previous semester.  He attributed his 
difficulty with his attempts at learning computer programming 
to his short-term and long-term memory and concentration 
problems.  He reported that he was frequently on edge and was 
always watching his back.  He testified that he was awakening 
during the night and his wife told him he was having 
nightmares.  He testified that he yelled a lot and got angry 
at people and would slam doors or punch walls but had never 
hit anybody.

Vocational rehabilitation and clinical records reflect that 
the veteran achieved satisfactory grades in all but one class 
in fall of 2000, but did not register for spring 2001 classes 
as a result of family problems.  His daughter, who was going 
through a divorce and custody battle, was living with the 
veteran.  These family problems were partially resolved by 
spring 2002, but the veteran had additional medical problems 
which prevented him from re-enrolling.

At the time of VA examination conducted in April 2001, the 
veteran reported waking up intermittently throughout the 
night, all night long, every night.  He reported that he did 
not remember his nightmares, but knew his nightmares awoke 
his wife.  He reported hyperstartle response, irritability, 
difficulty controlling anger, crying spells, among other 
symptoms.  He reported that he was seeing an individual 
therapist weekly and attending PTSD group weekly, and had 
medication follow-up with a psychiatrist every three months.  
He was attempting to take college classes, but his vision 
problems had interfered with his course work.  He reported 
limited part-time work as an Amway distributor.  He and his 
wife of 35 years remained married; his youngest son, who 
still lived with them, was planning to move out soon.  The 
veteran manifested no delusions or hallucinations, and 
demonstrated no confusion or lack of concentration.  His 
recent and remote memory were generally good.  He recalled 
three of three objects after three minutes.  He made one 
error processing serial 7s.  His abstract thinking was good.  
A GAF score of 60 was assigned.

January 2002 through July 2002 outpatient treatment records 
reflect that the veteran presented with mildly depressed and 
angry mood and affect.  The provider assigned a diagnosis of 
PTSD symptoms with anxiety and unresolved grief reactions. 
These treatment records, along with outpatient mental health 
treatment records through October 2002, reflect that the 
veteran continued to attend weekly group therapy and monthly 
individual therapy sessions.  He discussed how his chronic 
physical pain decreased his ability to cope.  He also 
expressed anger with the provider who conducted his VA 
examination and wrote that he was overstating his symptoms.  
He discussed the stress of his intense pain and how he 
disliked having his wife wait on him.  He discussed 
unresolved grief issues relating to death, and ongoing 
flashbacks and memories of combat. 

In October 2002, he was quite upset after he read a VA report 
written in 2001 which essentially stated that the veteran's 
service-connected disability compensation should remain at 30 
percent.  The veteran initially expressed suicidal and 
homicidal ideation without plan.  After individual 
psychotherapy, the veteran agreed to sign a statement that he 
would not harm himself and another appointment was scheduled 
for the following day.  The following day, the veteran 
reported that he was still stressed out about the service 
connection report and his daughter's return to live in his 
home with her three-year old son.  The provider stated that 
she would write a report to assist the veteran with his 
claim.

In an October 2002 VA medical statement, the provider noted 
that the veteran had been attending psychotherapy with the 
provider since 1998.  The provider described some of the 
veteran's combat experiences in Vietnam, which apparently 
caused dissociation and memory loss during the veteran's 
service.  After the veteran read a book written by a fellow 
former service member who was in some of the same battles the 
veteran fought in Vietnam, the veteran's intrusive memories, 
flashbacks, and nightmares were triggered.  Since that time, 
the veteran continued to experience those intrusive memories, 
nightmares, night sweats, and feeling isolated.  The provider 
noted that the veteran consistently reported feeling detached 
from others, including his family, feeling that he remained 
on the outskirts of family functions as a bystander.  His 
affect was restricted and he was unable to experience joy.  
He was tearful, sometimes at odd and unexpected times, 
sometimes inexplicably.  The veteran was often irritable and 
"carried a quiet rage" within him.  

The provider assigned a current GAF score of 48, which the 
provider indicated was suggestive of serious symptoms and 
which also included the veteran's thoughts of harming himself 
and others.  He was unable to maintain significant gainful 
employment and had held 35 to 40 jobs in the past.  The 
veteran had difficulty coping with authority or perceived 
slights in the workplace.  The veteran was well spoken and 
intelligent, which served to make him appear to be 
functioning at a higher level than he was able to sustain 
emotionally, physically, or interpersonally.

In November 2002, a GAF score of 45 was assigned.  The 
veteran continued attending weekly group therapy and monthly 
individual therapy.  He was still attempting to help his 
daughter resolve her financial difficulties.  The veteran was 
still frustrated and depressed about the service connection 
process but was coping better.  

December 2002 outpatient treatment notes reflect that the 
veteran presented with depressed mood and affect.  There were 
no current suicidal or homicidal ideations.  January 2003 
outpatient treatment notes reflect that the veteran continued 
to report symptoms of ongoing flashback memories and 
anxiety/panic reactions.  February 2003 records reflect that 
the veteran had mood changes from anxiety to anger.  His 
individual medication evaluation every three months 
continued, in addition to weekly therapy and group sessions.  

In May 2003, the veteran related to that his compensation had 
been increased to 70 percent.  The veteran stated he was 
pleased, but was having difficulty getting excited about it, 
although it took off some of the pressure.  The veteran 
reported that he had been able to locate the other radio 
operator who was with him in Vietnam when he had to carry a 
superior out of the line of sniper fire.  The veteran hoped 
to obtain a letter that he could use to support his 
nomination for a Bronze Star.

In his August 2003 disagreement with the December 2000 
effective date of the award of TDIU, and the award of a 70 
percent evaluation for PTSD effective in October 2002, the 
veteran contended that a disability evaluation of 70 percent 
and award of TDIU was appropriate beginning February 9, 1998.  
The veteran stated that he filed his claim for a rating 
increased to 70 percent for PTSD and individual 
unemployability on that date because he was unemployable as 
of that time.  

In an April 2004 statement, the veteran stated that he 
totally disagreed with the VA examiner's assessment of his 
GAF score.  In particular, the veteran stated that part of 
the reason he applied for VA treatment was that he was 
suicidal.  He contended that a GAF score of 65 was 
inappropriate for an individual with suicidal thoughts.  The 
veteran further contended that the examiner who had conducted 
that examination did not believe that PTSD was a disease 
entity and did not deal fairly with veterans who had that 
disorder.  

Claim for initial PTSD evaluation in excess of 30 percent 
prior to October 22, 2002

When the veteran sought initial evaluation for PTSD beginning 
in February 1998, the veteran's disability due to PTSD was 
manifested by mildly-depressed mood and affect, with periods 
of more severe depression.  The veteran complained of 
isolation, a poor relationship with his family, sleep 
disturbances, and feeling angry with others.  A GAF score of 
70 was assigned on initial evaluation.  

The veteran's symptoms at that time meet the criteria for a 
30 percent evaluation, since he had decreased work 
efficiency, intermittent periods of inability to perform 
occupational tasks, and symptoms of depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and he reported 
subjective memory loss.  The symptoms reported and noted at 
that time do not meet the criteria for a 50 percent 
evaluation, as the veteran did not display circumstantial or 
circumlocutory speech or other disturbance of verbal 
communication, he did not report panic attacks, his judgment 
and abstract thinking were not described as impaired, but he 
did have disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  

While the evidence of evaluations in early 1998 reflect that 
some criteria for a 50 percent evaluation were met, the 
assigned GAF score of 70 reflects a medical assessment of the 
veteran's symptoms that is more consistent with a 30 percent 
evaluation than with a 50 percent evaluation.

In September 1998, the veteran continued to report feelings 
of anger, unhappiness, preferring to be by himself, having 
memory difficulties, and depression.  Objectively, the 
veteran's displayed no impairment of verbal communication.  
His relationships with others appeared to have undergone 
little change, in particular, as the veteran remained married 
to his wife of many years, and his son continued to live at 
home, although the veteran continued to report discord in 
that relationship.  The evidence includes assignment of a GAF 
score of 65, which, again, is consistent with a 30 percent 
evaluation.  

In January 1999, the veteran was approved for vocational 
rehabilitation and began attending college.  Although the 
veteran reported that it was difficult for him to establish 
interpersonal relationships, he was able to attend his 
college classes, and achieved satisfactory grades in most of 
his classes during the three semesters he attended college.  
During this time, the veteran was taking medications for 
control of depression and anxiety, and was attending 
individual and group therapy sessions weekly or more 
frequently.

During the 2000 spring semester, the veteran failed a 
computer programming course.  In his testimony at a June 2000 
personal hearing, the veteran attributed this difficulty to 
problems with his short-term and long-term memory and 
problems with concentration.  However, the evidence of record 
establishes that the veteran also had cataract surgery during 
that semester and had some complications of that surgery.  
This evidence establishes that the veteran's disability due 
to PTSD was not the sole reason for his difficulty with that 
class.

In fall/winter 2000, the veteran's married daughter returned 
home, with a young child.  The veteran again reported 
conflicts in the home.  Records of the weekly counseling 
sessions reflect that the veteran had increased problems with 
anger and difficulty coping.  Although the veteran completed 
the college courses he had registered for that semester, he 
did not return to school the next semester.  

December 2000 VA outpatient treatment notes reflect that he 
was concerned about forthcoming anniversary dates leading to 
nightmares and flashback memories.  He reported feeling more 
withdrawn and having difficulty leaving his house.  Although 
the providers continued to describe the veteran's mood and 
affect as "mildly depressed," the veteran described concerns 
about anger, including at his daughter, at his young 
grandson, and at the daughter's ex-spouse.  Given that the 
veteran was not able to continue his vocational 
rehabilitation because he was no longer able to cope with the 
stresses of both family life and academic work, the Board 
finds that, resolving reasonable doubt in the veteran's 
favor, the criteria for a 50 percent evaluation for PTSD were 
met effective December 13, 2000.

However, there is no evidence that the veteran met the 
criteria for an evaluation in excess of 50 percent at that 
time.  Although the veteran reported family conflicts, 
feelings of anger, and feeling like an outsider, 
nevertheless, he maintained his marriage with his wife of 
many years, and the relationship with his daughter was 
sufficiently supportive that she was able to move back to the 
family home when circumstances in her life made that 
necessary.  There is no evidence that the veteran displayed 
disturbances of verbal communication, that obsessional 
rituals interfered with necessary activities, that is panic 
or depression was so severe as to affect his ability to 
function independently, or that he neglected his personal 
appearance or hygiene.  Although the veteran had difficulty 
adapting to stressful circumstances, this resulted in his 
inability to maintain his college coursework but the veteran 
was otherwise able to maintain his normal activities.  

The Board finds that this evidence, while warranting a 50 
percent evaluation, is not consistent with a 70 percent 
evaluation.  In particular, the Board notes that a GAF score 
of 60 was assigned in March 2001.  While the 50 percent 
evaluation assigned by the Board reflects a judgment that the 
assigned GAF score of 60 may not have included consideration 
of the veteran's vocational functioning, at least in the 
occupational or work-like setting of college courses, to the 
extent that such consideration is required in assigning an 
evaluation under 38 C.F.R. § 4.130, nevertheless, that GAF 
score is inconsistent with a 70 percent evaluation, and the 
weekly VA clinical records do not reflect assessments so 
divergent with that GAF score as to warrant a 70 percent 
evaluation.  The evidence as to whether a 70 percent 
evaluation is warranted is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 50 percent from December 13, 2000.  

Claim for initial PTSD evaluation in excess of 70 percent 
from October 22, 2002

The evidence establishes that the veteran maintained his 
marriage and his relationships with his son and daughter, 
although reporting discord in those relationships.  There is 
no evidence that the veteran expressed a plan for homicidal 
or suicidal ideation, although the evidence reflects that he 
required treatment for expressed suicidal and homicidal 
ideation in October 2002.  However, the evidence reflects 
that the veteran's episode of suicidal or homicidal ideations 
did not continue, and December 2002 VA outpatient treatment 
notes again reflected that the veteran presented with 
depressed mood and affect but there were no suicidal or 
homicidal ideations at that time.

There is no evidence that the veteran has manifested any of 
the criteria for a total schedular evaluation.  The clinical 
records are devoid of evidence that the veteran manifested 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, or 
intermittent inability to perform activities of daily living, 
at any time during the pendency of this appeal.

The preponderance of the evidence is against a schedular 
initial evaluation in excess of 70 percent at any time during 
the pendency of this appeal.  The evidence as to whether an 
evaluation in excess of 70 percent is warranted is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  

Law and regulations governing awards of TDIU 

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service- 
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994). 

If there is only one such disability, it shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he or she is able to meet the requirements of 
38 C.F.R. § 4.16(b).  It is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Extra-schedular consideration is required for those veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

As noted above, the records of a January 1999 vocational 
rehabilitation counseling session reflect that the veteran, 
who was 58 years of age, indicated he wished to pursue a 
different career.  He had held employment primarily as a 
mechanical draftsman since his service discharge in December 
1965.  However, because he did not have computer skills, he 
had been laid off in 1990, and had not been employed as a 
draftsman since that time.  

The evidence further reflects that the veteran thereafter 
pursued a college degree until December 2000, when he 
completed the courses he had enrolled in for Fall 2000.  
However, the veteran did not return to his vocational 
rehabilitation program after completing those courses in 
December 2000.  The evidence establishes that the veteran was 
provided with a subsistence allowance during his pursuit of a 
college degree.  The veteran's actions in undertaking the 
pursuit of vocational rehabilitation are analogous to the 
activities required for employment.

Because the pursuit of a vocational rehabilitation program is 
essentially analogous to substantially gainful employment, 
the evidence contradicts a determination that the veteran was 
individually unemployability as a result of his service-
connected disabilities prior to December 12, 2000.

The evidence that the veteran was actively pursuing 
vocational rehabilitation is objective evidence that the 
veteran was not rendered individually unemployable by his 
disabilities prior to December 12, 2000, even though he was 
not earning income other than vocational rehabilitation 
benefits.  It is not factually ascertainable that the veteran 
was unable to perform work-type activity prior to December 
12, 2000.  The veteran did not meet the criteria for 
unemployability prior to December 12, 2000, and the claim for 
an award of TDIU prior to December 12, 2000, must be denied.


ORDER

The reopened claim for service connection for hearing loss is 
denied.

The reopened claim for service connection for tinnitus is 
denied.

An increased initial evaluation to 50 percent for PTSD from 
December 13, 2000, is granted, subject to laws and 
regulations governing the effective date of an award of 
monetary compensation; the appeal for an initial evaluation 
in excess of 30 percent for PTSD prior to October 22, 2002 is 
granted to this extent only.

The appeal for an initial evaluation in excess of 70 percent 
from October 22, 2002, for service-connected PTSD is denied.  

The appeal for an effective date prior to December 12, 2000, 
for an award of TDIU is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


